Title: To George Washington from General Henry Clinton, 5 April 1779
From: Clinton, Henry
To: Washington, George


Sir,
New York April 5th 1779
In my Letter of the 31st of last Month, I acquainted you that, in consequence of the proposal made to me in yours of the 14th, I should send down Colonel Hyde and Captain André to Staten Island this day, as Commissioners on my part, to meet the like number on your’s, for the purposes therein mentioned, either at Amboy, or Elizabeth Town, as you might wish; But as one of the Gentlemen has been taken ill, I am under the necessity of postponing the meeting until Wednesday next, at which time they shall certainly attend, if no unforeseen accident should prevent it. I have the honor to be, With due respect, Sir, Your Excellency’s Most obedient Servant
H. Clinton
